Citation Nr: 1750551	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 14-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a heart condition, to include as secondary to service connected musculoskeletal disabilities.

4. Entitlement to service connection for diabetes mellitus type II, to include as secondary to service connected musculoskeletal disabilities.

5. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another.

6. Entitlement to an effective date earlier than August 10, 2009, for the grant of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to October 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his spouse testified before the undersigned Veterans Law Judge in July 2017. A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, a heart condition, diabetes mellitus, and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence received subsequent to the most recent final denial of service connection for hypertension in September 1982 is new and material because it raises a reasonable possibility of substantiating the claim.

2. VA received the Veteran's claim for service connection for a psychiatric disability on August 10, 2009, and no communication prior to August 10, 2009, was received that could be construed as an informal or formal claim of entitlement to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1. As new and material evidence has been received since the September 1982 rating decision, the requirements to reopen a claim for service connection for hypertension have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for an effective date earlier than August 10, 2009, for the grant of service connection for a psychiatric disability are not met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

With regard to the claim concerning new and material evidence for hypertension, the Board notes that the claim was previously denied in a September 1982 rating decision, on the basis there was no evidence of record to show that the Veteran's hypertension was caused by service or due to a service connected left shoulder disability. 

Since the September 1982 rating decision, newly received evidence includes updated VA treatment records and VA examination reports that show the Veteran was diagnosed with cervical and lumbar spine degenerative disc disease for which he is now service connected. Additionally, the Veteran has asserted that his hypertension was caused or aggravated by these service connected conditions, to include medications prescribed for treatment of the conditions.

The Board finds that the evidence added to the claims file is new as it was not before the adjudicators at the time of the September 1982 rating decision. Furthermore, the new evidence is material because it relates to unproven elements of the claim previously denied in the September 1982 rating decision. Specifically, that newly submitted evidence suggests that the Veteran's hypertension may have been caused or aggravated by his service connected disabilities. As the Veteran's cervical spine and lumbar spine disabilities were not service connected at the time of the September 1982 rating decision, this evidence is thus material to the Veteran's claim of service connection for hypertension. 

Accordingly, the Board finds that the low threshold for reopening the claim has been met. Shade v. Shinseki, 24 Vet. App. 110 (2010). Therefore, the new evidence is material, and the Veteran's claim is reopened.

II. Earlier Effective Date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (b) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2016). Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p) (2016).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative, or other party, may be considered an informal claim. An informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2016).

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for a psychiatric disability, which was made effective as of August 10, 2009. Specifically, the Veteran contends that his effective date should be earlier as he was receiving treatment from VA providers for his psychiatric disability prior to August 2009.

With regards to the Veteran's claim for an earlier effective date prior to August 10, 2009 for the grant of service connection for a psychiatric disability, the Board notes that the Veteran's initial claim for service connection for a psychiatric disability was received by VA on August 10, 2009. 

A thorough review of the record does not show that any written communication by or on behalf of the Veteran was received prior to August 10, 2009, in which he requested a determination of entitlement service connection for a psychiatric disability. The record does not show that the Veteran filed any claim of entitlement to service connection for a psychiatric disability prior to August 10, 2009. Thus, an earlier effective date is not warranted for the grant of service connection for a psychiatric disability. 38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

The Board is sympathetic to the Veteran's situation and contentions. However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority. Specifically, despite the Veteran's having sought treatment for psychiatric problems prior to the filing of his claim in August 2009, records of such treatment cannot constitute an initial claim for benefits. Accordingly, the Board finds that August 10, 2009, the date of receipt of the claim for service connection for a psychiatric disability, is the appropriate effective date for the award of service connection. 38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.

ORDER

New and material evidence has been submitted to reopen the claim for entitlement to service connection for hypertension, and to that extent only the claim is granted.

Entitlement to an effective date prior to August 10, 2009 for the grant of service connection for a psychiatric disability is denied.


REMAND

During the course of this appeal, the Board notes that the Veteran has asserted that service connection is warranted for hypertension, a heart condition, and diabetes mellitus type II on a theory that the disabilities were due to or incurred in service, or alternately that they have been caused or aggravated by service connected disabilities. While the Veteran has been provided VA examinations concerning these conditions, the etiological opinions provided as to whether these disabilities were caused or aggravated by service connected disabilities are insufficient. As an example, the Board notes that in the December 2009 opinion regarding the Veteran's diabetes, the examiner stated that "it would be speculative to isolate the weight gain [due to service-connected orthopedic disabilities] alone as causing diabetes." However, the Board notes that the correct standard is not whether any weight gain alone caused the Veteran's diabetes, but rather whether it is at least as likely as not that any service-connected disability caused or aggravated the Veteran's diabetes, either directly or proximately as an underlying cause of weight gain that led to diabetes. Therefore, on remand, the Veteran must be scheduled for VA examination to determine if his hypertension, heart condition, and diabetes mellitus type II were caused or aggravated by his service connected disabilities.

The Board further notes that the outcome of the Veteran's claim for entitlement to SMC, based on the need for aid and attendance of another, could be impacted by whether service connection is granted for hypertension, a heart condition, and/or diabetes mellitus type II. Thus, these issues are inextricably intertwined with the pending SMC claim and must be adjudicated prior to the disposition of the SMC claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by a medical professional with the appropriate expertise. The examiner must review the claims file and must note that review in the report. The examiner must provide a complete rationale for the opinions expressed. Any necessary tests should be obtained. The examiner must provide a diagnosis for any heart condition other than hypertension that the Veteran experiences. The examiner must then provide thorough responses to each of the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension and/or any diagnosed heart condition is related to active service.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension and/or any diagnosed heart condition was caused by or is a result of service-connected musculoskeletal disabilities.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension and/or any diagnosed heart condition has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected musculoskeletal disabilities.

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed diabetes mellitus type II is related to active service.

(e) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed diabetes mellitus type II was caused by or is a result of service-connected musculoskeletal disabilities.

(f) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed diabetes mellitus type II has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected musculoskeletal disabilities.

2. Then, readjudicate the claims. After the claims have been adjudicated, schedule the Veteran for a VA Aid and Attendance Examination. The examiner is asked to render specific findings and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran needs the regular aid and attendance of another due solely to his service connected disabilities.

3. Then, readjudicate the Veteran's claim of entitlement to SMC due to the need of aid and attendance of another. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


